IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-41175
                            Summary Calendar



UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

versus

LONNIE RAY HOMER,

                                        Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                          (V-00-CR-77-ALL)
                        --------------------
                            May 13, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Lonnie Ray Homer appeals his convictions

for distributing cocaine base (crack) and conspiring to distribute

crack.   We affirm.

     Homer contends that the evidence was insufficient to support

his convictions on the three distribution counts.       He relies on his

assertion   that    the   testimony   of   the   cooperating   individual

involved, plus the tape recordings of the transactions, constituted


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the only evidence against him.           That is not the case:         The

government also adduced evidence of (1) surveillance by an FBI

special agent, (2) other precautions taken to avoid any evidentiary

taint, (3) and the crack that Homer distributed.       The evidence is

ample   to   support   these   convictions.    See   United   States    v.

Westbrook, 119 F.3d 1176, 1190 (5th Cir. 1997).

     Homer further contends that there was insufficient evidence to

support his conviction for conspiracy to distribute crack.              We

discern no merit in his argument that the evidence established

nothing more than individual distributions of crack to several of

the government witnesses.       See United States v. Peters, 283 F.3d
300, 307 (5th Cir.), petition for cert. filed, (U.S. Apr. 4, 2002)

(No. 01-9578).

     Finally, Homer contends that the district court erred by

denying his FED. R. CRIM. P. 29 motion for a judgment of acquittal.

This ruling was correct, however, as there was ample evidence to

support his convictions.       See United States v. Baptiste, 264 F.3d
578, 586-87 (5th Cir. 2001).

AFFIRMED.




                                     2